United States Court of Appeals
                     For the First Circuit


No. 04-2172

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        TIMOTHY P. WORK,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on June 3, 2005 is
corrected as follows:

     On page 11, line 20, change "period" to "actual term"

     On page 11, lines 20-21, change "authorized by" to "served
by a defendant pursuant to"